Citation Nr: 0209452	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  00-00 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability benefits under the provisions of 38 
U.S.C.A. § 1151 for the residuals of right femoral neck 
fracture, resulting from a fall at a VA medical facility on 
July 21, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from November 1941 to 
October 1945.

The issue on appeal comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In March 2001, the Board 
remanded the case for additional development.  It has now 
returned to the Board.

In a May 1998 written statement, the veteran raised a claim 
to reopen a previously denied claim for service connection 
for residuals of a shrapnel wound to the left side with 
retained bodies, and raised a claim concerning an increased 
rating for residuals of a gunshot would of the left shoulder.  
Since these matters have not been developed or certified for 
appeal, and inasmuch as they are not inextricably intertwined 
with the issue now before the Board on appeal, they are 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  On July 21, 1998, while walking in a VA Medical Center 
(VAMC) following an orthopedic examination, the veteran 
slipped and fell.

2.  Any additional disability resulting from this fall, to 
include a fracture of the right femoral head, was not the 
result of VA medical or surgical treatment.


CONCLUSION OF LAW

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability resulting from a fall at a VA medical 
facility on July 21, 1998, is not established.  38 U.S.C.A. § 
1151 (West Supp. 2001); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active military service from November 1941 to 
October 1945.
His only service-connected disability is a left shoulder 
disability, status post gunshot wound muscle group II (non-
dominant), rated as 20 percent disabling since April 1, 1946.  
He essentially claims that, while walking in a VAMC following 
an examination on July 21, 1998, he stepped on something, 
fell, and broke his right hip.  He is seeking compensation 
due to this incident under 38 U.S.C.A. § 1151, which 
provides, in pertinent part, that: 

(a)  Compensation under this chapter . . 
. shall be awarded for a qualifying 
additional disability . . . of a veteran 
in the same manner as if such additional 
disability . . . were service-connected.  
For purposes of this section, a 
disability . . . is a qualifying 
additional disability . . . if the 
disability . . . was not the result of 
the veteran's willful misconduct and - 
(1) the disability . . . was caused 
by hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability . . . was -   
(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or  
(B) an event not reasonably 
foreseeable; * * *

38 U.S.C.A. § 1151 (West Supp. 2001).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2001). 

The veteran must show that additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith. The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(1), (2) 
(2001).

When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him from receipt of compensation, 
except in the cause of incompetent veterans.  38 C.F.R. 
§ 3.358(c)(3) (2001).

In this case, on July 21, 1998, the veteran underwent an 
outpatient examination at an orthopedic clinic at a VAMC.  
The examination report noted that the veteran had undergone 
surgery on his left hip approximately one year before, and 
that he was now ambulating without a limp.  During the 
examination, the veteran was able to move his left hip 
without pain.  

At approximately 12:55 p.m., apparently while exiting the 
VAMC following his orthopedic examination, the veteran fell 
and sustained a right femoral neck fracture.  The initial 
clinical entries following accident noted that he had 
reported that his foot had "stuck [and] twisted my hip," 
causing him to fall.  He denied any loss of consciousness or 
hitting his head during the fall.  He was immediately 
admitted for operative treatment, and underwent a right hip 
bipolar hemiarthoplasty on July 23, 1998.  He tolerated the 
procedure quite well and a drain was removed postoperatively.  
Following surgery, there were no signs or symptoms of 
infection.  After a period of physical therapy, the veteran 
was discharged to a nursing home in early August 1998 (as it 
was felt that his family would not be able to take care of 
him at home due to his "high needs").  The discharge 
diagnoses included right femoral neck fracture, status post 
operative treatment, and Parkinson's disease.  On the 
hospitalization report, it was opined that the veteran had 
fallen due to instability secondary to Parkinson's disease, 
essentially tripping over his own feet. 

In a December 1998 written statement, the veteran asserted 
that he had been on the main floor of the VAMC, heading 
toward the travel section, when he stepped on something which 
caused his foot to stick to the floor.  His knee turned and 
he fell, breaking his hip.  He asserted that he had not been 
offered a walker or wheelchair when he first arrived at the 
VAMC.  

In an October 1999 written statement, the veteran challenged 
the conclusion that he had simply tripped over his feet due 
to Parkinson's disease.   The cause of the fall, he 
reasserted, was that he stepped on "something" which caused 
his foot to stick to the floor.  His knee twisted and he 
fell, fracturing his hip.  The veteran reiterated that 
Parkinson's disease had nothing to do with his fall and 
subsequent injuries. 

In a Form 9 filed in December 1999, the veteran asserted that 
the conclusion that his fall was due to Parkinson's disease 
was reached without substantial investigation.  He stated 
that while he may have Parkinson's, it had not caused his 
fall.  He also reasserted that he had never been offered a 
walker or wheel chair when he arrived at the VA facility 
(implying that had such equipment been offered, the fall 
would never have occurred).
 
In Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
an injury coincidental to, but not the result of, VA action 
does not legally qualify for compensation under 38 U.S.C.A. 
§ 1151.  The veteran in that case had checked into a VAMC 
radiology department for X-rays, and upon doing so, was 
advised that there would be a 20-minute wait.  Thereafter, he 
decided to take a walk, left the clinic area, and proceeded 
to a building area where he began to read a bulletin board.  
While doing so, an unidentified patient in a motorized 
wheelchair rounded the corner and struck the veteran, 
knocking him to the ground.  In Sweitzer, the CAVC held that 
38 U.S.C.A. § 1151 "does not address disabilities that are 
merely coincidental with the receipt of VA treatment or which 
are not the result of actions by the VA."  Id. at 505.  The 
CAVC noted that the legislative history reinforced the 
conclusion that compensation under 38 U.S.C. § 1151 is to be 
awarded only for an increase in disability that is the result 
of action by VA, and not from a coincidental event.  Id.; see 
also VAOPGCPREC 7-97 (Jan. 29, 1997) (38 U.S.C.A. § 1151 does 
not cover injuries which were merely incurred during or 
coincident with hospitalization but not as a result of 
hospitalization).  Although 38 U.S.C.A. § 1151 was amended in 
1997 to add the element of fault, the intent of Congress to 
provide compensation for disability related to VA treatment 
or examination has not changed.

In this case, the required causal connection to VA medical or 
surgical treatment is not demonstrated.  It is not disputed 
that the veteran slipped and fell while exiting a VAMC, and 
that the fall resulted in a fracture of his right femoral 
head.  Whether or not the fall was due to instability caused 
by Parkinson's, the resulting injury (i.e., the fracture of 
his right femoral head) cannot be said to have resulted from 
VA medical or surgical treatment.  As in Sweitzer, the hip 
fracture was not sustained as a result of VA hospitalization, 
treatment, examination, or during VA vocational 
rehabilitation.  Rather, the veteran's injury was 
coincidental with his visit to the VAMC for treatment for 
other conditions; the injury did not occur as a result of any 
treatment that he received.  Accordingly, the fracture of the 
right femoral head sustained as a result of a fall at the 
VAMC in July 1998 is not the type of injury within the ambit 
of 38 U.S.C.A. § 1151. 

In a case like this, where the law and not the evidence is 
dispositive, the veteran's claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1996).  

The veteran has suggested that, had VA provided him with a 
wheelchair or similar equipment when he entered the VAMC, he 
would not have fallen.  Perhaps, if the veteran could 
demonstrate negligence on the part of VA, he might have a 
valid claim under the Federal Tort Claims Act, 28 U.S.C.A. §§ 
1346(b), 2672-2680; but, under the circumstances of the 
present case, he cannot satisfy the threshold legal 
requirements for consideration under 38 U.S.C.A. § 1151 (West 
Supp. 2001).

II.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to notify and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeal.

VA has a duty to provide a claim form and notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).  
There is no issue as to substantial completeness of the 
veteran's application for compensation benefits under 38 
U.S.C.A. § 1151 for residuals of a right femoral head 
fracture as a result of medical treatment provided by VA.  He 
has been notified as to the criteria for compensation under 
38 U.S.C.A. § 1151 in the discussions in the September 1999 
rating decision and a December 1999 statement of the case. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The claims file includes VA outpatient, hospitalization, and 
surgical records (including those specifically relating to 
his July 1998 fall), and the veteran has not indicated that 
there are any outstanding medical records to be considered.  
VA has undertaken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim. 

In March 2001, the Board remanded this case so that the RO 
could take any action necessary to comply with the VCAA.  
Afterwards, the RO was to review the record and issue a 
supplemental statement of the case if the benefit on appeal 
remained denied.  In a September 2001 letter, the RO advised 
the veteran in detail concerning the additional information 
and evidence that was needed to substantiate his claim.  To 
date, the veteran has not responded to this letter, nor has 
he submitted any additional evidence. 

The requirements of the VCAA and its implementing regulations 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case. 

The CAVC has held that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Furthermore, the Court held that where "the remand 
orders of the Board . . . are not complied with, the Board 
itself errs in failing to insure compliance."  Stegall v. 
West, 11 Vet. App. 268 (1998).  However, the Board finds it 
unnecessary to remand this case to the RO for the issuance of 
an supplemental statement of the case (which was originally 
referenced in the March 2001 remand).  

A supplemental statement of the case is to be issued 
following development pursuant to a remand by the Board 
unless the only purpose of the remand is to assemble records 
previously considered by the agency of original jurisdiction 
and properly discussed in a prior statement of the case or 
supplemental statement of the case, or unless the Board 
specifies in the remand that the supplemental statement of 
the case is not required.  38 C.F.R. § 19.31 (2001).  Here, 
the sole purpose of the Board's March 2001 remand was to 
ensure compliance with the VCAA and, as detailed above, the 
Board concludes that the requirements of the VCAA and its 
implementing regulations have been substantially met by the 
RO.  Every possible avenue of assistance has been explored, 
and the veteran has had ample notice of what might be 
required or helpful to his case.  Additional development, to 
include the issuance of an supplemental statement of the 
case, would serve no useful purpose.  

The Board acknowledges that VA records were associated in the 
claims file in January 2000 which had not been previously 
considered by the RO (and were not discussed in a 
supplemental statement of the case).  However, the claims 
file need not be returned to the RO because of this, as 
38 C.F.R. § 20.1304 has been amended to no longer require 
consideration and issuance of a supplemental statement of the 
case by the agency of original jurisdiction of pertinent 
evidence submitted by an appellant without waiver of this 
procedural right.  66 Fed. Reg. 3099 (Jan. 23, 2002).  This 
amendment applies to appeals pending on February 22, 2002, 
whether at the Board, the CAVC, or the United States Court of 
Appeals for the Federal Circuit.  66 Fed. Reg. 3099, 3100 
(Jan. 23, 2002).

As detailed above, the Board has concluded that the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 has no legal 
merit, and a remand so that the RO can issue a supplemental 
statement of the case as originally referenced in the Board's 
March 2001 remand, or to formally consider the VCAA or its 
implementing regulations, would merely serve to delay 
adjudication of the veteran's claim. See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). Because the implementing regulations do 
not provide any substantive rights or impose any duties 
beyond those provided in the VCAA, the Board's consideration 
of them in the first instance is not prejudicial to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.


ORDER

Disability compensation under 38 U.S.C.A. § 1151 for 
residuals of a right femoral head fracture, as a result of a 
fall at a VAMC on July 21, 1998, is denied.



		
MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

